DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                             CONNIE KUSHCH,
                                Appellant,

                                      v.

            TOWER HILL SIGNATURE INSURANCE COMPANY
                        and ALEX KUSHCH,
                            Appellees.

                               No. 4D20-2777

                               [April 7, 2021]

   Appeal from the Circuit Court for the Seventeenth Judicial Circuit,
Broward County; Michael A. Robinson, Judge; L.T. Case No. CACE18-
016752.

  Jose P. Font and Sonya P. Randolph of Font & Nelson, PLLC, Fort
Lauderdale, for appellant.

   Kara Rockenbach Link and Daniel M. Schwarz of Link & Rockenbach,
PA, West Palm Beach, for appellee Tower Hill.

                         CONFESSION OF ERROR

KUNTZ, J.

   Connie Kushch appeals the circuit court’s order denying her motion to
tax attorney’s fees and costs. We accept Tower Hill Signature Insurance
Company’s confession of error and reverse.

    Before any party filed briefs in this appeal, Tower Hill filed a confession
of error. Tower Hill explained that the circuit court found the motion for
fees and costs was untimely because “it was filed more than thirty (30)
days from Tower Hill’s service of its proposal for settlement.”

   Tower Hill “elects not to defend” the circuit court’s order and “consents
to reversal.” It also “stipulates” that Connie Kushch “was entitled to
attorneys’ fees and costs in the trial court through March 21, 2019—the
date Connie Kushch accepted Tower Hill’s proposal for settlement.”
    This appeal was previously sua sponte dismissed for failure to pay the
filing fee, and later reinstated. Tower Hill filed the confession of error less
than one month after we reinstated the appeal. We commend Tower Hill
and its appellate attorneys for promptly filing the confession of error and
doing so before Connie Kushch had to file a brief. 1

  Based on the proper confession of error, we reverse the court’s order
and remand for further proceedings.

    Reversed and remanded.

CIKLIN and GERBER, JJ., concur.

                             *        *         *

    Not final until disposition of timely filed motion for rehearing.




1 Without a record on appeal, we cannot determine why Tower Hill’s trial
attorneys opposed the requested relief when Connie Kushch filed a motion for
rehearing in the circuit court.

                                      2